Case 6:20-cv-02044-RBD-EJK Document 20 Filed 03/23/21 Page 1 of 2 PageID 75




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                             CASE NO. 6:20-CV-02044-RBD-EJK

DAVID POSCHMANN

               Plaintiff,
vs.

LRR SPECTRUM, LLC

               Defendant.
                                     /

                            JOINT NOTICE OF SETTLEMENT

            Plaintiff, David Poschmann (“Plaintiff”), and Defendant, LRR SPECTRUM, LLC

(“Defendant”), (collectively “the Parties”), hereby advise the Court that the Parties have reached

an agreement to settle this case pending execution of a settlement agreement. Plaintiff and LRR

Spectrum, LLC will file a Stipulation dismissing this action, with prejudice, once the settlement

agreement is executed, which they reasonably expect to do no later than 30 days from the date of

this Notice. Accordingly, the Parties respectfully request that the Court vacate all currently set

dates and deadlines.




               [REMAINDER OF PAGE INTENTIONALLY LEFT SHORT]
Case 6:20-cv-02044-RBD-EJK Document 20 Filed 03/23/21 Page 2 of 2 PageID 76

                                                         CASE NO. 6:20-CV-02044-RBD-EJK


Dated: March 23, 2021                              Respectfully submitted,

 s/Drew M. Levitt                                    s/Edwin Cruz
Drew M. Levitt, Esq.                                Tasos C. Paindiris, Esq.
Florida Bar No. 782246                              Florida Bar No. 41806
E-mail: drewmlevitt@gmail.com                       E-mail: Tasos.Paindiris@jacksonlewis.com
Lee D. Sarkin, Esq.                                 JACKSON LEWIS P.C.
Florida Bar No. 962848                              390 N. Orange Avenue, Suite 1285
Lsarkin@aol.com                                     Orlando, Florida 32801
4700 N.W. Boca Raton Boulevard, Ste 302             Telephone: (407) 583-1602
Boca Raton, FL 33431
Telephone: (561) 994-6922                           Edwin Cruz, Esq.
Facsimile: (561) 994-0837                           Florida Bar No. 55579
                                                    E-mail: Edwin.Cruz@jacksonlewis.com
Counsel for Plaintiff                               JACKSON LEWIS P.C.
                                                    One Biscayne Tower, Suite 3500
                                                    2 South Biscayne Boulevard
                                                    Miami, Florida 33131
                                                    Telephone: (305) 577-7600

                                                    Counsel for Defendant




                               CERTIFICATE OF SERVICE

               I hereby certify that a true and correct copy of the foregoing document is being

served on March 23, 2021 on all counsel of record via transmission of Notices of Electronic

Filing generated by CM/ECF.

                                                   s/ Edwin Cruz
                                                     Edwin Cruz, Esq.




                                               2
